Title: Agreement with John H. Craven, 20 September 1803
From: Jefferson, Thomas
To: 


          
          Articles of agreement made & concluded between Th: Jefferson and John H. Craven, both of the county of Albemarle.
          It is agreed between these parties that the lease of lands & other property of the sd Thomas at Monticello, originally made by the sd Thomas to the sd John H. for five years, & now existing, shall be renewed and continued from the end of the sd five years for the term of four years more in addition to the said five, & shall be considered as if it had been an original lease for nine years, all the covenants & conditions therein provided for the course of five years being hereby extended to the additional four years: that the rent during the four additional years shall be uniformly the same as provided for the 2d. 3d. 4th. & 5th. years of the preceding term, and the rotation of crops through which each field was to go in the first five years, shall be continued for it uniformly in the same course through the four additional years.
          In consideration of the young labourers grown & growing up, it is agreed that after the 1st. day of August 1804. the girl called Fanny, daughter of Ned, shall be withdrawn from the lease, and return into the possession & service of the said Thomas: that he may also withdraw any other young female now under the age of titheable when he shall think proper, delivering the girl called Ursula, not now in the lease, in exchange for her: and that after the 31st. day of Dec. 1808. he may withdraw the man called Ned, the elder, delivering in lieu of him a labourer of equal value.
          The said Thomas agrees also to underpin & plaister the house inhabited by the sd John H. to wall up the cellar under the same which shall be dug by the sd John H. & to build a shed round the barn in the course of this & the next year.
          The division fence between the two parties shall be maintained at their joint & equal expence: and each party covenants at the desire of the other to execute a formal lease of the purport of the above agreement: Witness our hands this 20th. day of September 1803.
          
            
              Th: Jefferson
            
            John H. Craven
            
          
        